DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 12/03/2019, filed on JP2019-218533.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/24/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ohmura [US 2008/0225271 A1]in view of Wang [US 2021/0046862 A1] [Note: Priority date: 10/31/2018].
In regards to claim 1. Ohmura discloses a vehicle light-projection controlling device (Fig. 1a-c & Paragraph [0010]) configured to control a headlight (Fig. 1a, 80 and 90) that is mounted on a vehicle (Paragraph [0014]), the vehicle light-projection controlling device (Fig. 1a-c & Paragraph [0010]) comprising: 
one or more sensors (Fig. 1, 10-40 & Paragraph [0014]) configured to measure the distance of a reflection body (Fig. 3a-5b, 210-280) relative to the vehicle (Fig. 3a-5b, Vehicle), the reflection body (Fig. 3a-5b, 210-280) being contained in an image that is obtained by photographing (Fig. 1a, 30 & Paragraph [0014-15]) in an advancing direction of the vehicle (Fig. 3a-5b, Vehicle); and 
processing circuitry (Fig. 1a, 50) configured to estimate (Paragraph [0028]) the distance of the reflection body (Fig. 3a-5b, 210-280) relative to the vehicle (Fig. 3a, Vehicle) that advances, based on distance information (Paragraph [0015]) relating to the reference distance (Fig. 3a-5b, 210-280) and advancing information of the vehicle (Fig. 3a, Vehicle), and 
perform light reduction control (Claim 4 herein said intensity of said UV radiation reaching said object is set to a first intensity when said object is not determined to be a pedestrian and wherein said intensity is set to a second intensity that is lower than said first intensity when said object is determined to be a pedestrian) on the headlight so as to reduce light (Paragraph [0039]) to be projected to a range corresponding to the relative distance (Fig. 3a-5b, 210-280), in a light projection range of the headlight (Fig. 3a-5b, 80 and 90).
Ohmura discloses radar (Fig. 1, 20)
Ohmura does not specify one or more sensors configured to measure a reference location that is a location of a reflection body
Wang discloses one or more sensors configured to measure a reference location that is a location of a reflection body (Paragraph [0020-21])
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made Ohmura with one or more sensors configured to measure a reference location that is a location of a reflection body for purpose of recognize various conditions such as making a turn and passing-by another vehicle, and select different light illumination modes/patterns according to the various conditions as disclosed by Wang (Paragraph [0017]).
In regards to claim 2. Ohmura in view of Wang discloses the vehicle light-projection controlling device according to claim 1, wherein the processing circuitry (Fig. 1a, 50) is further configured to continue the light reduction control (Claim 4 herein said intensity of said UV radiation reaching said object is set to a first intensity when said object is not determined to be a pedestrian and wherein said intensity is set to a second intensity that is lower than said first intensity when said object is determined to be a pedestrian & Paragraph [0039]) until the relative location (Wang: Paragraph [0020-21]) goes out of a photographing range (Wang: Paragraph [0019]) in the advancing direction of the vehicle (Fig. 3a, Vehicle).

In regards to claim 3. Ohmura in view of Wang discloses the vehicle light-projection controlling device according to claim 1, wherein the processing circuitry (Fig. 1a, 50) is further configured to continue the light reduction control (Claim 4 herein said intensity of said UV radiation reaching said object is set to a first intensity when said object is not determined to be a pedestrian and wherein said intensity is set to a second intensity that is lower than said first intensity when said object is determined to be a pedestrian & Paragraph [0039-40]) until the relative location (Wang: Paragraph [0020-21]) goes out of the light projection range (Fig. 3a-5b, 80 and 90).

In regards to claim 4. Ohmura in view of Wang discloses the vehicle light-projection controlling device according to claim 2, wherein the processing circuitry (Fig. 1a, 50) is further configured to vary a degree (Wang: Paragraph [0045]) of light reduction of the headlight (Wang: Paragraph [0043]), based on a distance between the vehicle (Wang: Fig. 6, 602) and the reflection body (Wang: Fig. 6, 604 & Paragraph [0019-21]).

In regards to claim 5. Ohmura in view of Wang discloses the vehicle light-projection controlling device according to claim 4, wherein the processing circuitry (Fig. 1a, 50) is further configured to increase the degree of light reduction (Claim 4 herein said intensity of said UV radiation reaching said object is set to a first intensity when said object is not determined to be a pedestrian and wherein said intensity is set to a second intensity that is lower than said first intensity when said object is determined to be a pedestrian & Paragraph [0039-40]) of the headlight (Fig. 3a, 80 and 90) as the distance between the vehicle and the reflection body is shorter (Wang: Fig. 6, 604 & Paragraph [0019-21]).
	
In regards to claim 6. Ohmura in view of Wang discloses the vehicle light-projection controlling device according to claim 2, wherein the processing circuitry (Fig. 1a, 50) is further configured to vary a degree of light reduction (Claim 4 herein said intensity of said UV radiation reaching said object is set to a first intensity when said object is not determined to be a pedestrian and wherein said intensity is set to a second intensity that is lower than said first intensity when said object is determined to be a pedestrian & Paragraph [0039-41]) of the headlight, based on dimensions of the reflection body (Fig. 3a-5b, 210-280) contained in the image (Wang: Paragraph [0019-22]).

In regards to claim 7. Ohmura in view of Wang discloses the vehicle light-projection controlling device according to claim 6, wherein the processing circuitry (Fig. 1a, 50) is further configured to increase the degree of light reduction of the headlight (Claim 4 herein said intensity of said UV radiation reaching said object is set to a first intensity when said object is not determined to be a pedestrian and wherein said intensity is set to a second intensity that is lower than said first intensity when said object is determined to be a pedestrian & Paragraph [0039-41]) as the dimensions of the reflection body (Fig. 3a-5b, 210-280) contained in the image (Wang: Paragraph [0019-22]) are larger.

In regards to claim 8. Ohmura in view of Wang discloses the vehicle light-projection controlling device according to claim 5, wherein the advancing information includes speed information (Wang: Paragraph [0054]).

In regards to claim 9. Ohmura in view of Wang discloses the vehicle light-projection controlling device according to claim 8, wherein the advancing information further includes yaw rate information (Paragraph [0014-15 & 0027-28 & 0033]).

In regards to claim 10. Ohmura in view of Wang discloses the vehicle light-projection controlling device according to claim 9, wherein the one or more sensors (Wang: Paragraph [0018-24]) are configured to measure the reference location (Wang: Paragraph [0020-21]) based on map information (Wang: Paragraph [0040]) in which a placed location of the reflection body (Fig. 3a-5b, 210-280) is registered and location information showing a current location of the vehicle (Wang: Paragraph [0021]).

In regards to claim 11. Ohmura in view of Wang discloses the vehicle light-projection controlling device according to claim 10, wherein the processing circuitry (Fig. 1a, 50) is further configured to estimate the relative location (Wang: Paragraph [0021]) based on map information (Wang: Paragraph [0040]) in which a placed location of the reflection body (Fig. 3a-5b, 210-280) is registered and the location information showing a current location of the vehicle (Wang: Paragraph [0021]).

In regards to claim 12. Ohmura in view of Wang discloses a vehicle light-projection system (Fig. 1a-c, Vehicle) comprising: 
a headlight (Fig. 1a-c, 80 and 90) configured to project light in an advancing direction of a vehicle (Fig. 1a-c, Vehicle); 
an imaging sensor (Fig. 1a, 30) configured to perform photographing (Paragraph [0014-15 & 0027-28 & 0033]) in the advancing direction of the vehicle (Fig. 1a-c, Vehicle); 
one or more sensors (Fig. 1a, 10, 20 and 40) configured to measure advancing information of the vehicle (Paragraph [0014-15 & 0027-28 & 0033]); and 
a light projection controller (Fig. 1a) comprising processing circuitry (Fig. 1a, 50) configured to 
measure the distance (Paragraph [0015 & 0028 & 0035]) of a reflection body (Fig. 3a-5b, 210-280) relative to the vehicle (Fig. 1a-c, Vehicle), the reflection body (Fig. 3a-5b, 210-280) being contained in an image that is obtained by photographing (Fig. 1a, 30 & Paragraph [0014-15]) in the advancing direction of the vehicle (Fig. 1a-c, Vehicle), 
estimate the distance (Paragraph [0028]) of the reflection body (Fig. 3a-5b, 210-280) relative to the vehicle (Fig. 3a, Vehicle) that advances, based on location information relating to the distance and the advancing information measured by the one or more sensors, and 
perform light reduction control (Claim 4 herein said intensity of said UV radiation reaching said object is set to a first intensity when said object is not determined to be a pedestrian and wherein said intensity is set to a second intensity that is lower than said first intensity when said object is determined to be a pedestrian)  on the headlight (Fig. 3a-5b, 80 and 90) so as to reduce light (Paragraph [0039]) to be projected to a range corresponding to the distance(Fig. 3a-5b, 210-280) , in a light projection range of the headlight (Fig. 3a-5b, 80 and 90).
Ohmura discloses radar (Fig. 1, 20)
Ohmura does not specify measure a reference location that is a location of a reflection body
Wang discloses one or more sensors configured to measure a reference location that is a location of a reflection body (Paragraph [0020-21])
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made Ohmura with one or more sensors configured to measure a reference location that is a location of a reflection body for purpose of recognize various conditions such as making a turn and passing-by another vehicle, and select different light illumination modes/patterns according to the various conditions as disclosed by Wang (Paragraph [0017]).
In regards to claim 13. Ohmura discloses a vehicle light-projection controlling method (Fig. 1a-c & Paragraph [0010]) for controlling projection of light (Fig. 1a, 80 and 90) in an advancing direction of a vehicle (Fig. 3a-5b, Vehicle), the vehicle light-projection controlling method (Fig. 1a-c & Paragraph [0010]) comprising: 
Measuring (Fig. 1, 10-40 & Paragraph [0014]) the distance of a reflection body (Fig. 3a-5b, 210-280) relative to the vehicle (Fig. 3a-5b, Vehicle), the reflection body (Fig. 3a-5b, 210-280) being contained in an image that is obtained by photographing (Fig. 1a, 30 & Paragraph [0014-15]) in the advancing direction of the vehicle (Fig. 3a-5b, Vehicle); 
estimating (Paragraph [0028]) the distance of the reflection body (Fig. 3a-5b, 210-280) relative to the vehicle (Fig. 3a-5b, Vehicle) that advances, based on the distance information (Paragraph [0015])  relating to the reference distance (Fig. 3a-5b, 210-280)  and advancing information of the vehicle (Fig. 3a-5b, Vehicle); and 
performing light reduction control (Claim 4 herein said intensity of said UV radiation reaching said object is set to a first intensity when said object is not determined to be a pedestrian and wherein said intensity is set to a second intensity that is lower than said first intensity when said object is determined to be a pedestrian) so as to reduce light (Paragraph [0039]) to be projected to a range corresponding to the relative distance (Fig. 3a-5b, 210-280), in a range of projecting light in the advancing direction of the vehicle (Fig. 3a-5b, 80 and 90).
Ohmura discloses radar (Fig. 1, 20)
Ohmura does not specify one or more sensors configured to measure a reference location that is a location of a reflection body
Wang discloses one or more sensors configured to measure a reference location that is a location of a reflection body (Paragraph [0020-21])
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made Ohmura with one or more sensors configured to measure a reference location that is a location of a reflection body for purpose of recognize various conditions such as making a turn and passing-by another vehicle, and select different light illumination modes/patterns according to the various conditions as disclosed by Wang (Paragraph [0017]).

In regards to claim 14. Ohmura in view of Wang discloses the vehicle light-projection controlling device according to claim 1, 
wherein the processing circuitry (Fig. 1a, 50) is further configured to vary a degree (Wang: Paragraph [0045]) of light reduction of the headlight (Wang: Paragraph [0043]), based on a distance between the vehicle (Wang: Fig. 6, 602) and the reflection body (Wang: Fig. 6, 604 & Paragraph [0019-21]).

In regards to claim 15. Ohmura in view of Wang discloses the vehicle light-projection controlling device according to claim 1, 
wherein the processing circuitry (Fig. 1a, 50) is further configured to vary a degree of light reduction (Claim 4 herein said intensity of said UV radiation reaching said object is set to a first intensity when said object is not determined to be a pedestrian and wherein said intensity is set to a second intensity that is lower than said first intensity when said object is determined to be a pedestrian & Paragraph [0039-41]) of the headlight, based on dimensions of the reflection body (Fig. 3a-5b, 210-280) contained in the image (Wang: Paragraph [0019-22]).

In regards to claim 16. Ohmura in view of Wang discloses the vehicle light-projection controlling device according to claim 1, 
wherein the one or more sensors (Wang: Paragraph [0018-24]) are configured to measure the reference location (Wang: Paragraph [0020-21]) based on map information (Wang: Paragraph [0040]) in which a placed location of the reflection body (Fig. 3a-5b, 210-280) is registered and location information showing a current location of the vehicle (Wang: Paragraph [0021]).

In regards to claim 17. Ohmura in view of Wang discloses the vehicle light-projection controlling device according to claim 1, 
wherein the processing circuitry (Fig. 1a, 50) is further configured to estimate the relative location (Wang: Paragraph [0021]) based on map information (Wang: Paragraph [0040]) in which a placed location of the reflection body (Fig. 3a-5b, 210-280) is registered and the location information showing a current location of the vehicle (Wang: Paragraph [0021]).

In regards to claim 18. Ohmura in view of Wang discloses the vehicle light-projection controlling device according to claim 14, 
wherein the processing circuitry (Fig. 1a, 50) is further configured to increase the degree of light reduction (Claim 4 herein said intensity of said UV radiation reaching said object is set to a first intensity when said object is not determined to be a pedestrian and wherein said intensity is set to a second intensity that is lower than said first intensity when said object is determined to be a pedestrian & Paragraph [0039-40]) of the headlight (Fig. 3a, 80 and 90) as the distance between the vehicle and the reflection body is shorter (Wang: Fig. 6, 604 & Paragraph [0019-21]).

In regards to claim 19. Ohmura in view of Wang discloses the vehicle light-projection controlling device according to claim 15, 
wherein the processing circuitry (Fig. 1a, 50) is further configured to increase the degree of light reduction of the headlight (Claim 4 herein said intensity of said UV radiation reaching said object is set to a first intensity when said object is not determined to be a pedestrian and wherein said intensity is set to a second intensity that is lower than said first intensity when said object is determined to be a pedestrian & Paragraph [0039-41]) as the dimensions of the reflection body (Fig. 3a-5b, 210-280) contained in the image (Wang: Paragraph [0019-22]) are larger.

In regards to claim 20. Ohmura in view of Wang discloses the vehicle light-projection controlling device according to claim 17, 
wherein the processing circuitry (Fig. 1a, 50) is further configured to estimate the relative location (Wang: Paragraph [0021]) based on map information (Wang: Paragraph [0040]) in which a placed location of the reflection body (Fig. 3a-5b, 210-280) is registered and the location information showing a current location of the vehicle (Wang: Paragraph [0021]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI (VICTOR) CHAN whose telephone number is (571)272-5177. The examiner can normally be reached M-F 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 517-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEI (VICTOR) CHAN
Primary Examiner
Art Unit 2844



/WEI (VICTOR) Y CHAN/               Primary Examiner, Art Unit 2844